CITIBANK CONSOLIDATED BALANCE SHEET Citibank N.A. and Subsidiaries December 31, In millions of dollars, except shares Assets Cash and due from banks $ $ Deposits with banks Federal funds sold and securities purchased under agreements to resell Trading account assets (including $1,006 and $914 pledged to creditors at December 31, 2010 and 2009, respectively) Investments (including $5,221 and $3,849 pledged to creditors at December 31, 2010 and 2009, respectively) Loans, net of unearned income Allowance for loan losses ) ) Total loans, net $ $ Goodwill Intangible assets Premises and equipment, net Interest and fees receivable Other assets Total assets $ $ The following table presents certain assets of consolidated VIEs, which are included in theConsolidated Balance Sheet above.The assets in the table below include only those assets that can be used to settle obligations of consolidated VIEs on the following page, and are in excess of those obligations. In millions of dollars December 31, 2010 Assets of consolidated VIEs that can only be used to settle obligations of consolidated VIEs Cash and due from banks $ Trading account assets 71 Investments Loans, net of unearned income Consumer (including $1,718 at fair value) Corporate (including $290 at fair value) Loans, net of unearned income $ Allowance for loan losses ) Total loans, net $ Other assets Total assets of consolidated VIEs that can only be used to settle obgliations of consolidated VIEs $ Statement continues on the next page CITIBANK CONSOLIDATED BALANCE SHEET (Continued) Citibank N.A. and Subsidiaries December 31, In millions of dollars, except shares Liabilities Non-interest-bearing deposits in U.S. offices $ $ Interest-bearing deposits in U.S. offices Non-interest-bearing deposits in offices outside the U.S. Interest-bearing deposits in offices outside the U.S. Total deposits $ $ Trading account liabilities Purchased funds and other borrowings Accrued taxes and other expenses Long term debt and subordinated notes Other liabilities Total liabilities $ $ Citibank stockholder’s equity Capital stock ($20 par value) outstanding shares: 37,534,553 in each period $ $ Surplus Retained earnings Accumulated other comprehensive income (loss) (1) ) ) Total Citibank stockholder’s equity $ $ Noncontrolling interest Total equity $ $ Total liabilities and equity $ $ (1) Accounts at December 31, 2010 and 2009 include the after-tax amounts for net unrealized gains (losses) on investment securities of $(3.573) billion and $(4.735) billion, respectively, for foreign currency translation of $(3.226) billion and $(3.255) billion, respectively, for cash flow hedges of $(1.894) billion and $(2.367) billion, respectively, and for pension liability adjustments of $(1.469) billion and $(1.175) billion, respectively. The following table presents certain liabilies of consolidated VIEs, which are included in theConsolidated Balance Sheet above.The liabilies in the table below include third-party liabilies of consolidated VIEs only, and exclude intercompany balances that eliminate in consolidation. In millions of dollars December 31, 2010 Liabilities of consolidated VIEs for which creditors or beneficial interest holders do not have recourse to the general credit of Citibank Short-term borrowings $ Long-term debt (including $1,870 at fair value) Other liabilities Total liabilities of consolidated VIEs for which creditors or beneficial interest holders do not have recourse to the general credit of Citibank $ See Notes to the Consolidated Financial Statements.
